Title: From George Washington to Jonathan Trumbull, Sr., 30 July 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  
                     Sir
                     30th July 1782
                  
                  The foegoing was put into the post Office agreeable to its Date, to be conveyed to your Excellency, but thro’ the Inattention of the post Master was made up in the Southern Mail—And on its return from Philadelphia by the Eastern post, was captured with his Mail & carried into N. York, which forms a Necessity for transmitting this Duplicate. With great Regard & Esteem I have the Honor to be Your Excellencys Most Obedt humble Servant
                  Go: Washington
               